Franklin App. No. 01AP-251. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry filed October 4, 2001:
“When a homeowner’s insurance policy provides express liability for damages arising from a motor vehicle accident when the injured party is the homeowner’s residence employee and the injury occurred in the course of that employment, is the policy deemed an automobile liability or motor *1310vehicle policy subject to the requirement of former R.C. 3937.18 to offer uninsured and underinsured motorist coverage?”
The conflict case is Davis v. Shelby Ins. Co. (June 14, 2001), Cuyahoga App. No. 78610, unreported, 2001 WL 674854.